Citation Nr: 1758171	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-20 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a clear and unmistakable error (CUE) was made in the previous denials of service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to April 1963.  The Veteran died in March 1967.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the appeal has since been assumed by the Regional Office (RO) in Houston, Texas.

In October 2017, the appellant presented testimony before the undersigned during a Travel Board hearing.  The hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran died in March 1967.  In March 1993, May 1997, and October 1997, the RO denied service connection for the cause of the Veteran's death because insufficient evidence existed in the record of a medical nexus between his cause of death and any incident of service.

2.  In September 2008, the appellant reopened the previously denied claim of service connection for the cause of the Veteran's death.  That claim was subsequently granted based upon a private medical nexus opinion by Dr. J.R.

3.  The previous rating decisions did not contain CUE in that the record at the time did not contain any evidence of a medical nexus between the cause of death and in-service asbestos exposure.


CONCLUSION OF LAW

The rating decisions did not contain CUE in failing to grant service connection for the cause of the Veteran's death.  38 U.S.C. §§ 5107, 5109A, 7105 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.303, 3.304, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The requirements regarding duties to notify and assist do not apply to motions for revision or reversal based on CUE.  38 C.F.R. § 20.1411 (2017); Hines v. Principi, 18 Vet. App. 227 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001).  CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  


Clear and Unmistakable Error

The Veteran died in March 1967.  His cause of death was given as heart failure due to pulmonary insufficiency, due to carcinoma of bilateral lungs.  The appellant filed a claim of service connection for the Veteran's cause of death and it was denied in a March 1993 rating decision.  Although the appellant submitted a timely notice of disagreement, she subsequently withdrew the appeal.  Subsequent rating decisions dated in May 1997 and October 1997 denied the appellant's claim.  She did not appeal the decisions and they subsequently became final.  In April 2008, the appellant filed a new claim for service connection of the Veteran's cause of death.  A September 2008 rating decision reopened the previously denied and final claim and granted service connection with an effective date of April 3, 2008, the date of her claim to reopen. 

In a May 2010 statement; as well as her October 2017 testimony, the appellant contends that CUE was created in the denial of the original claim for service connection for the Veteran's death.  Indeed, she contends that pertinent treatment records were not associated with the file during the time of the denial.  Further, she notes that the RO never sought a medical nexus opinion with regards to the Veteran's in-service asbestos exposure and his lung disability.

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C. § 7105 (2012).  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).  CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1404 (2017).  

To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

As a preliminary matter, the Board finds that the appellant has pleaded CUE with the rating decisions with specificity, and the Board will adjudicate the claim on appeal.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits). 

After carefully reviewing all evidence in the record, the Board regrettably finds that the previous rating decisions were not based on CUE. 

The appellant filed a claim of service connection for the Veteran's cause of death in April 1989.  In various statements in support of her claim, she asserted, in part, that the Veteran's death was caused by asbestos exposure he sustained while performing his military duties as in Engineman in the United States Navy.  In March 1993, the RO issued a rating decision that reviewed the Veteran's service treatment records, death certificate, and statements from the appellant; and denied the claim because there was insufficient evidence to connect the Veteran's death causing disabilities to any incident of active service.  Subsequent unappealed May 1997 and October 1997 rating decisions also denied the appellant's claim, as there was insufficient evidence to grant the claim.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With regard to asbestos related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (August 17, 2017).  The Board notes, however, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2017).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In this matter, after reviewing the evidence in the record at the time of the previous denials, the Board agrees that there was no competent medical evidence connecting the Veteran's claim to any in-service incident, illness or injury, to include any asbestos exposure.  Indeed, there was no dispute that the Veteran had lung cancer, which attributed to his death.  Further, it was not in dispute that the Veteran's military duties as an engineman possibly exposed him to asbestos.  The Board observes however, there was no medical evidence to provide a link to service at the time of the prior ratings decisions.  Essentially, the claim failed the third criteria of service connection: a medical nexus to service.  

In reaching this decision, the Board recognizes that the claim was subsequently granted after the appellant sought to reopen it in April 2008.  The Board finds, however, after the appellant filed her claim to reopen in April 2008, she submitted a medical opinion, dated June 25, 2008, which clearly opined in favor of a medical nexus between the Veteran's cause of death and exposure to asbestos.  This opinion essentially cured the defective element in the prior claim.  Unfortunately, that opinion, or any such opinion was not of record at the time of the previous denials, and cannot be considered in evaluating CUE. 

The fact that the RO did not fully develop the claim in 1993 or 1997 per the VA Adjudication Procedure Manual is unfortunate, and likely a failure on the part of the RO in its duty to assist the appellant at that time.  Notably, however, when the RO fails in its duty to assist an appellant, that appellant must file a timely appeal.  If the appellant fails to do so, the decision becomes final, and the only way to overcome that decision is to claim CUE.  As discussed above, CUE is a limited remedy based exclusively on the evidence as it existed at the time of the decision.  In short, a failure in the duty to assist a claimant in developing a claim can never constitute CUE. 

In this case, subsequent to the last final October 1997 rating decision the appellant did not file a timely appeal (in fact, she did not file a claim to reopen until eleven years later), and the rating decisions are now final.  The Board is limited to reviewing the evidence as it existed at the time of the most recent final 1997 denial, not as it might have existed had the duty to assist been properly carried out.  Unfortunately, as it existed, there was simply insufficient evidence in the record to connect the Veteran's cause of death to service, and as such, no error in the conclusion that was reached in the previous rating decisions. 

The Board is truly sympathetic to the appellant's claim, and truly regrets a favorable decision could not be reached; however, after a careful review of the entire record, because the file at the time of the 1993 and 1997 denials did not contain evidence of a medical nexus between the Veteran's lung cancer and his in-service asbestos exposure,.  The rating decisions did not contain clear and unmistakable error in denying service connection for the cause of the Veteran's death.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

The challenge to the previous rating decision based on clear and unmistakable error is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


